BRODERICK, J., and BROCK, C.J.,
dissenting: The majority holds that a county correctional officer is a “law enforcement officer” under RSA 651:6, 1(h) (1996) (amended 1998), thus subjecting an inmate convicted of assaulting a correctional officer to an enhanced sentence under RSA 651:6, II (1996). The majority grounds its holding on a dictionary definition and the language of RSA 651:6,1(i) (1996) (amended 1998), which subjects a law enforcement officer to *231an enhanced sentence for any assault he or she may commit. Concluding that its interpretation reflects the “fair import” of the term “law enforcement officer” and “promotes justice,” the majority affirms the defendant’s enhanced sentence. We respectfully disagree.
We concur with the majority that neither RSA 651:6,1(h) nor RSA chapter 651 defines the term “law enforcement officer.” Under the generally accepted rules of statutory construction, we would ordinarily look first to the plain language of the statute. Appeal of Soucy, 139 N.H. 110, 116, 649 A.2d 60, 63 (1994). Because such an exercise is not helpful here, we agree with the majority that it is appropriate to seek guidance in other statutes in the Criminal Code (Code) dealing with the same subject matter. See State v. Farrow, 140 N.H. 473, 475, 667 A.2d 1029, 1031 (1995). We, too, look to RSA 630:1, II (1996), which sets forth the offenses constituting capital murder, for assistance in determining whether correctional officers are “law enforcement officers.” RSA 630:1, II, in its entirety, provides:
As used in this section, a “law enforcement officer” is a sheriff or deputy sheriff of any county, a state police officer, a constable or police officer of any city or town, an official or employee of any prison, jail or corrections institution, a probation-parole officer, or a conservation officer.
(Emphasis added.)
The majority ignores the limiting nature of the introductory phrase to this statute. We believe it evinces a legislative intent to distinguish its definition of “law enforcement officer” from that generally in force in the remainder of the Code. The capital murder statute has an expansive definition of “law enforcement officer,” which is broad enough to include any employee of a prison, jail, or corrections institution. Certainly the majority would not propose that such an inclusive definition apply to sentence enhancement under RSA 651:6, II. Although it is apparent that the legislature intended to cast a wide net to protect a diverse population by the ultimate sanction, the capital murder statute cannot fairly support the inference that correctional officers are “law enforcement officers” for all purposes any more than it could be read to conclude that any employee of a prison, jail, or corrections institution is a “law enforcement officer” for all purposes.
The legislature has elsewhere in the Code referred to correctional officers (guards) in a manner distinct from law enforcement officers, leaving the clear impression that they enjoy a different status. See *232RSA 627:5, V (1996) (justifying certain uses of force by “a guard or law enforcement officer” in a corrections facility); see also RSA 30-B:ll (1988) (noting that “law enforcement officers and guards in county correctional facilities” may use force as provided in RSA 627:5). Such circumstances, coupled with the limiting language in the capital murder statute, demonstrate that when the legislature wants the term “law enforcement officer” to apply to correctional facility officers, it knows how to say so explicitly. Cf. Town of Hudson v. Baker, 133 N.H. 750, 752, 584 A.2d 177, 179 (1990) (if legislature wanted to provide for de novo review, it would have done so explicitly).
Admittedly, it seems anomalous for the legislature to have authorized an enhanced sentence for the murder of a correctional officer but not to have authorized an enhanced sentence when such an officer is assaulted. However, the legislature apparently made the same policy decision for a large number of other people protected by the sanction of capital punishment under the capital murder statute. We assume the legislature’s distinction between guards and law enforcement officers elsewhere in the Code was not gratuitous but deliberate.
It is not for us to extend the protection an enhanced sentence may well provide to correctional officers, however advisable such an extension might be. It is the clear prerogative of the legislature to act and it appears, using the ordinary rules of statutory construction, that RSA 651:6, II does not authorize the imposition of an enhanced sentence under the facts of this case.
To the extent the applicable legislation creates an unwitting and unintended discrepancy, the legislature has the power to enact an effective remedy. Cf. Eldridge v. Eldridge, 136 N.H. 611, 615, 620 A.2d 1031, 1033 (1993) (noting legislature has the power to change the remedy for enforcing a child support obligation). Accordingly, we respectfully dissent.